DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.

Response to Amendment
	The amendment filed on 10/18/2022 has been entered.  Claims 1-15 are pending in the application.  Claim 16 is cancelled.  

Claim Objections
Claim 13 is objected to because of the following informalities:  
-Claim 13, line 2: please correct “two of more” to “two or more”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schon et al. (US 6,695,832 B2).
Regarding claim 1, Schon discloses an integrated multi-lumen tubing (see Figs. 1-1b) comprising:
	two or more continuous tubes (tubes 14 and 16) each defining a lumen (first lumen 24 and second lumen 26) with imperforate side walls (see col. 15 lines 38-41);
	a webbing (junction point 46) between each of said two or more continuous tubes (tubes 14 and 16) (see Fig. 1b), said webbing (junction point 46) holding the two or more continuous tubes (tubes 14 and 16) together as a ribbon (see col. 9 lines 9-22); and
	a set of terminations (end holes 49 at distal ends of tubes 14 and 16 and proximal openings of lumens 24 and 26) at opposing ends of each of said two or more continuous tubes (tubes 14 and 16) (see Figs. 1-1b and 3, col. 9 lines 43-47 and col. 15 lines 38-41).

	Regarding claim 2, Schon discloses the integrated multi-lumen tubing of claim 1 wherein said two or more continuous tubes (tubes 14 and 16) comprise an intravenous infusion line and a vacuum line (see col. 6 line 43 – col. 7 line 16; tubes 14 and 16 are disclosed as being particularly useful for intravenous infusion and vacuuming of fluid in the jugular vein for hemodialysis procedures but can also be used in other procedures).

	Regarding claim 6, Schon discloses the integrated multi-lumen tubing of claim 1 wherein said two or more continuous tubes (tubes 14 and 16) are made of synthetic polymers including polytetrafluoroethylene (PTFE), polyvinyl plastic (PVC), or polyethylene (see col. 15 lines 43-65, which specifically discloses PTFE, PVC, and polyethylene as suitable materials to form the invention.  While polypropylene plastic is not explicitly recited, only one of “PTFE”, “PVC”, “polyethylene”, or “polypropylene plastic” is required by the claim since this limitation is written in the alternative).

	Regarding claim 8, Schon discloses the integrated multi-lumen tubing of claim 1 further comprising a sheath (outer wall 39) covering said two or more continuous tubes (tubes 14 and 16) (see Figs. 1-1a, col. 7 line 66 – col. 8 line 5).

	Regarding claim 9, Schon discloses the integrated multi-lumen tubing of claim 8 wherein said two or more continuous tubes (tubes 14 and 16) comprise an intravenous infusion line and a vacuum line (see col. 6 line 43 – col. 7 line 16; tubes 14 and 16 are disclosed as being particularly useful for intravenous infusion and vacuuming of fluid in the jugular vein for hemodialysis procedures but can also be used in other procedures).

	Regarding claim 13, Schon discloses the integrated multi-lumen tubing of claim 8 wherein said two or more continuous tubes (tubes 14 and 16) and said sheath (outer wall 39) are made of synthetic polymers including polytetrafluoroethylene (PTFE), polyvinyl plastic (PVC), or polyethylene (see col. 15 lines 43-65, which specifically discloses PTFE, PVC, and polyethylene as suitable materials to form the invention.  While polypropylene plastic is not explicitly recited, only one of “PTFE”, “PVC”, “polyethylene”, or “polypropylene plastic” is required by the claim since this limitation is written in the alternative).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schon et al. (US 6,695,832 B2), as applied to claims 2 and 9 above, in view of LePivert (US 2009/0036823 A1).
Regarding claims 3 and 10, Schon discloses the integrated multi-lumen tubing of claims 2 and 9, respectively. However, Schon fails to state wherein said two or more continuous tubes further comprises a monitoring line for wound healing.
LePivert teaches an integrated multi-lumen tubing (multilumen catheter member 10, see Fig. 1A) wherein two or more continuous tubes (lumens 15, 16, and 17) further comprises a monitoring line (conduit 141) for wound healing (see par. [0058], [0070], and [0084]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-lumen tubing of Schon to further include a monitoring line for wound healing as taught by LePivert in order to identify and sense tissue parameters of the treatment region (see LePivert par. [0058], [0070], and [0084]).

Regarding claims 4 and 11, Schon discloses the integrated multi-lumen tubing of claims 2 and 9, respectively. However, Schon fails to state wherein said two or more continuous tubes further comprises a set of insulated wires for transmitting impedance measurements.
LePivert teaches an integrated multi-lumen tubing (multilumen catheter member 10, see Fig. 1A) wherein two or more continuous tubes (lumens 15, 16, and 17) further comprises a set of insulated wires (electrical wires of sensors 18 are insulated via the thickness of shaft 11) for transmitting impedance measurements (see par. [0070]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-lumen tubing of Schon to further include a set of insulated wires for transmitting impedance measurements as taught by LePivert in order to identify and sense tissue parameters of the treatment region (see LePivert par. [0058] and [0070]).

Claims 5, 7, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schon et al. (US 6,695,832 B2), as applied to claims 1 and 8 above, in view of Lappas (US 5,224,932 A).
Regarding claims 5 and 12, Schon discloses the integrated multi-lumen tubing of claims 1 and 8, respectively. However, Schon fails to explicitly state wherein said two or more continuous tubes are transparent or translucent.
Lappas teaches a tubing system (see Fig. 1) wherein two or more continuous tubes (tubes 36a-d) are translucent (see col. 2 line 60 —col. 3 line 1 and col. 6 lines 7- 23) (note: “transparent” is not required by the claim as this limitation is written in the alternative).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the two or more continuous tubes of Schon to be translucent as taught by Lappas in order to provide shielding of light for delivering light sensitive fluids (see Lappas col. 2 line 60 — col. 3 line 1).

Regarding claims 7 and 14, Schon discloses the integrated multi-lumen tubing of claims 1 and 8, respectively. However, Schon fails to explicitly state wherein said set of terminations is color coded or keyed.
Lappas teaches a tubing system (see Fig. 1) wherein a set of terminations (first ends 37a-d and second ends 39a-d of each of tubes 36a-d) is color coded (see col. 2 lines 60-65 and col. 6 lines 52-65, tubes 36a-d are color coded along their entire length) (note: “or keyed’ is not required by the claim as this limitation is written in the alternative).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the set of terminations of Schon to be color coded as taught by Lappas in order to provide a plurality of indicia means, each one of which designating a particular lumen and the particular fluid flowing through the lumen (see Lappas col. 6 lines 52-65).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schon et al. (US 6,695,832 B2), as applied to claim 1 above, in view of Boehringer et al. (US 2006/0025727 A1).
Regarding claim 15, Schon discloses a system for supply of intravenous fluid and vacuum to a patient (see Fig. 1, col. 6 line 62-col. 7 line 16 and col. 16 lines 63-67), said system comprising:
said integrated multi-lumen tubing (see Figs. 1-1b) of claim 1 (see claim 1 rejection above);
an infusion source (see col. 6 line 62-col. 7 line 16 and col. 16 lines 63-67); and
a vacuum source (see col. 6 line 62-col. 7 line 16 and col. 16 lines 63-67). 
However, Schon fails to explicitly state that the infusion source is an intravenous bag or bottle in fluid communication with an infusion pump; the vacuum source is a vacuum pump; and wherein said integrated multi-lumen tubing connects said infusion pump and said vacuum pump to a percutaneous access device (PAD).
Boehringer teaches a system for supply of intravenous fluid and vacuum to a patient (see Fig. 9, par. [0068]) comprising: an intravenous bag (reservoir 84 is an IV bag — see par. [0067]) in fluid communication with an infusion pump (infusion pump 90) (see par. [0067]-[0068]); and a vacuum pump (suction pump 20) (see par. [0050] and [0054]); wherein said integrated multi-lumen tubing (suction conduit 14, sensing conduit 16, and fluid delivery conduit 82) connects said infusion pump (infusion pump 90) and said vacuum pump (suction pump 20) to a percutaneous access device (PAD) (suction delivery patch 10 and wound cover 6) (see Fig. 9) (note: “or bottle” is not required as this limitation is written in the alternative).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schon to include an intravenous bag, an infusion pump, and a vacuum pump, as taught by Boehringer, in order to supply the fluid and suction to the system in a precise and controlled manner (see Boehringer par. [0050], [0054], and [0067]-[0068]).  Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schon such that the integrated multi-lumen tubing connects said infusion pump and said vacuum pump to a percutaneous access device (PAD), as taught by Boehringer, in order to cover and seal the wound site (see Boehringer par. [0049]).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783